Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Leroy F. King appeals the district court’s orders dismissing for failure to state a claim King’s 42 U.S.C. § 1983 (2012) complaint and denying King’s Fed. R.Civ.P. 60(b)(6) motion for relief from judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See King v. City of Norfolk, No. 2:15-cv-00174-RAJ-LRL (E.D.Va. Aug. 24, 2015 & Oct. 2, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not' aid the decisional process.

AFFIRMED.